Ludeling, C. J.
This is au application lor a writ of prohibition .against the judge of tlie Second District Court of the parish of Orleans, on the ground that the court is without jurisdiction to try the ■ case. We have heretofore frequently said, that this writ will only be issued in aid of our appellate jurisdiction. The writ is not necessary in this case. When the judgment shall have been rendered in the ■case, it can be brought before this court for review, and the question ■of jurisdiction can then be decided.
It is therefore ordered that the application for the writ be refused, with costs against the relator.